Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 20 January 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 5
My best Friend
St Petersburg Janry. 20 1815

Conceive the astonishment your Letter caused me if you can and still more the Treaty which is published in the English Papers I think it is indeed pointed at the Eastern States and that our good Friends the Yankees have some ground for discontent but I must learn not to say all I think—
I know not what to do about the Selling of the goods and I fear I shall be much imposed upon this is a heavy trial but I must get through it at all risks and if you receiving me with the conviction that I have done my best I shall be amply rewarded
I am in so much confusion that it is hardly possible for me to write you and my letter will be very disjointed I missed two Posts in consequence of Mr: Harris’s receiving the news of the Peace by estafette and the idea of your being here before you could get my letters—I regret it now very much but I could not foresee—
It will be impossible for me to leave this place before the 10 or 15 of February, you will therefore be able to judge of my arrival I shall probably stay two days in Berlin to rest myself and to pay my respects to one or two of my old Friends and I shall endeavor to get on as fast as possible as my impatience to meet you is really and earnestly very great—We have both passed through disagreeable Scenes and shall only be able to forget them when we meet.
Lady Porter has just called to pay her first visit this is odd but this visit has been formerly announced for some time and her husband is an old acquaintance There has been no trainage this year and I am advised by every body to go upon wheels if I can I shall put my Carriage upon Runners and go on in that way as far as the Roads will admit—
I shall probably ask for my Congi on Sunday next the Emperor it is said will be here the 25 I hope to have done with all of it—
God Bless you Charles is well and in high spirits at the thoughts of seeing I had grown so fat every body was astonished but this load of care has reduced me to my usual standard.—ever yours
L C A.